Honrath, Margaret (USAWIE) 1

From:                 Hecker, Joshua J <jjh474@kenoshapolice.com>
Sent:                 Tuesday, September 1, 2020 4:23 PM
To:                   Hansche, Thomas
Subject:              FW: (External)Pics of Michael Karmo
Attachments:          DSCN0136.JPG


Further intel

Sergeant Joshua Hecker
Kenosha Police Department
262-605-7967

From: Dave Lindley [mailto:davel@ci.waverly.ia.us]
Sent: Tuesday, September 01, 2020 4:20 PM
To: Hecker, Joshua J
Subject: (External)Pics of Michael Karmo

I tried to send too many pics at once so I will try again, one at a time

Officer Dave Lindley 9‐29
davel@ci.waverly.ia.us
319‐352‐5400 ext. 3
Fax 319‐352‐0234

Waverly Police Department
111 4th St. NE Waverly, IA 50677




                                                               1
                  Case 2:20-cr-00170-JPS Filed 12/23/20 Page 1 of 2 Document 47-2
Case 2:20-cr-00170-JPS Filed 12/23/20 Page 2 of 2 Document 47-2
